Title: To Benjamin Franklin from Jonathan Shipley, 12 January 1775
From: Shipley, Jonathan
To: Franklin, Benjamin


Dear Sir
Twyford. Jan: 12th [1775]
I think as You do that the highest Pitch of human Honour is the approbation of a free and virtuous People. I have had much more of it than falls to my share but that pleasure is temperd as it ought to be with a proper sense of my own Unworthiness. But I can only be consider’d by them as a distant unconnected Well wisher. Your Name will justly be reverd by them as their first Patriot, whose abilities have servd and defended their Country; and as their first Philosopher, who has taught and enlighten’d America.
I thank You most cordially for the Copy of the Petition to the King, which I approve and admire. They have set forth their Grievances with a serious and manly decency, in the very language which a free People ought to use to their Sovereign. But We I suppose shall advise his Majesty to support the Legislative Authority of the Mother Country. Yet I am perswaded that Government at present would be very glad of a Reconciliation, and if any method could be contrivd to save their honour I doubt not but they would come down to your Terms. I am sorry that your Business which I can easily conceive may at present be of the most important nature has made us lose so valuable a Guest. My intention is to be in Town next Monday se’n night. No great Question, I think, can be brought on earlier. Mrs. Shipley and all our disappointed Family join in kindest Respects. I am, Dear Sir Your obligd and affectionate
J St Asaph
